DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-22 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the closest prior art Gong et al. US Patent 8,860,532 teaches a plurality of electrically-conductive layers within the planar substrate (112/113 within substrate 120 Fig. 2), a lower cavity (201 Fig. 2)… bounded by a bottom ground plane (1 Fig. 2)... and by a middle ground plane (2 Fig. 2); an upper cavity recess (202 Fig. 2)… wherein the middle ground plane has a slot (218 Fig. 2). However, Gong et al. does not fairly teach nor render obvious “a monopole element electrically-connected at a lower end to the lower ground plane and extending into the upper cavity recess; wherein the monopole element is electrically-connected to a conducting strip within the lower cavity to form a lower resonator; and wherein the monopole element is electrically-connected at an upper end to a conducting pad within the upper cavity recess to form an upper resonator for radiating and receiving RF signals; and an input coupling in the lower cavity, for electromagnetically coupling the lower resonator to RF circuitry” in the arrangement as recited in the claim. Claims 2-7 directly or indirectly depend from claim 1.
Regarding Claim 8, the closest prior art Gong et al. US Patent 8,860,532 teaches a dielectric material within the planar substrate (dielectric not shown within 120 Fig. 2), a plurality of electrically-conductive layers within the planar substrate (112/113 within substrate 120 Fig. 2), a recess in an upper surface of the planar substrate (202 Fig. 2)… a cavity within the planar substrate below the recess (201 Fig. 2)…; an antenna feed (118/219 Fig. 2)…; a first resonator… (210 Fig. 2). However, Gong et al. does not fairly teach nor render obvious “the resonator including a monopole element in the cavity; and a second resonator including a horizontal transmission line in the cavity; wherein: the monopole element is electrically-connected at a lower end to a ground plane of the cavity and extending into the recess; the monopole element is electrically-connected at an upper end to a conducting pad within the recess; at least one of the horizontal transmission line resonators is electromagnetically coupled to the antenna feed; and at least one of the transmission line resonators is electromagnetically coupled to the monopole element” in the arrangement as recited in the claim. Claims 9-22 directly or indirectly depend from claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL M BOUIZZA/Examiner, Art Unit 2845     

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845